Name: 2008/70/EC: Commission Decision of 22 January 2008 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Germany, Poland and Romania (notified under document number C(2008) 55) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  Europe;  health
 Date Published: 2008-01-23

 23.1.2008 EN Official Journal of the European Union L 18/25 COMMISSION DECISION of 22 January 2008 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Germany, Poland and Romania (notified under document number C(2008) 55) (Text with EEA relevance) (2008/70/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks applicable in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (3), and in particular Article 63(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (4) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. (2) Following outbreaks of highly pathogenic avian influenza of H5N1 subtype in Germany and Poland, Decision 2006/415/EC was last amended by Commission Decisions 2007/878/EC (5) and 2007/885/EC (6). (3) The protection measures taken by Germany pursuant to Decision 2006/415/EC, including the establishment of areas A and B, as provided for in Article 4 of that Decision, have now been reviewed within the framework of the Standing Committee on the Food Chain and Animal Health and can be confirmed. (4) As a further outbreak of the disease has occurred in Poland within the restricted area the duration of the measures should be modified to take account of the epidemiological situation. (5) Romania has notified to the Commission that due to the favourable disease situation in that Member State all control measures in relation to outbreaks of highly pathogenic avian influenza of the subtype H5N1 on their territory have been lifted by 31 December 2007 and therefore the establishment of areas A and B in that Member State in accordance with Article 4(2) of Decision 2006/415/EC is no longer necessary. (6) For reasons of clarity the Annex to Decision 2006/415/EC should be replaced in whole. (7) Decision 2006/415/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 January 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 10, 14.1.2006, p. 16. (4) OJ L 164, 16.6.2006, p. 51. Decision as last amended by Decision 2007/885/EC (OJ L 346, 29.12.2007, p. 23). (5) OJ L 344, 28.12.2007, p. 54. (6) OJ L 346, 29.12.2007, p. 23. ANNEX ANNEX PART A Area A as established in accordance with Article 4(2): ISO country code Member State Area A Date until applicable Article 4(4)(b)(iii) Code (if available) Name DE GERMANY The 10 km zone established around the outbreak in the commune of GroÃ woltersdorf including all or parts of the communes of: Landkreis Oberhavel: FÃ ¼rstenberg/Havel, Gransee, GroÃ woltersdorf, Sonnenberg, Stechlin Landkreis Ostprignitz-Ruppin: Lindow (Mark), Rheinsberg Landkreis Mecklenburg-Strelitz: Priepert, Wesenberg 15.1.2008 The 10 km zone established around the outbreak in the commune of Bensdorf including all or parts of the communes of: Kreisfreie Stadt Brandenburg an der Havel Landkreis Havelland: Milower Land Landkreis Potsdam-Mittelmark: Bensdorf, Havelsee, Rosenau, Wusterwitz Landkreis Jerichower Land: Brettin, Demsin, Genthin, Kade, Karow, Klitsche, RoÃ dorf, Schlagenthin, Zabakuck 21.1.2008 The 10 km zone established around the outbreak in the commune of Heiligengrabe including all or parts of the communes of: im Landkreis Ostprignitz-Ruppin: Heiligengrabe, Kyritz, Wittstock/Dosse, Wusterhausen/Dosse im Landkreis Prignitz: GroÃ  Pankow, Gumtow, Pritzwalk 25.1.2008 PL POLAND MAZOWIECKIE VOIVODSHIP 01400 PÃ OCKI 01419 Protection zone: Municipality of BrudzeÃ  DuÃ ¼y: GÃ Ã ³wina GorzechÃ ³wko Gorzechowo MyÃ liborzyce Rembielin Rokicie SiecieÃ  SiecieÃ  Rumunki Strupczewo DuÃ ¼e Uniejewo WiÃcÃ awice Municipality of Nowy DuninÃ ³w: Karolewo Nowa WieÃ  Nowy DuninÃ ³w 21.1.2008 MAZOWIECKIE VOIVODSHIP 01400 Ã »UROMIÃ SKI 01437 Protection zone: Municipality of BieÃ ¼uÃ : BieÃ ¼uÃ  DÃ ºwierzno Karniszyn Karniszyn Parcele Kobyla Ã Ã ka Kocewo MyÃ lin SadÃ owo SadÃ owo Parcele Strzeszewo 31.1.2008 KUJAWSKO-POMORSKIE VOIVODSHIP 00400 WÃ OCÃ AWSKI 00418 Protection zone: Municipality of WÃ ocÃ awek: Skoki DuÃ ¼e Skoki MaÃ e 21.1.2008 WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 ELBLÃ SKI 02804 Protection zone: Municipality of Godkowo: DÃ bkowo Krykajny Ã Ãpno Nowe Wikrowo Olkowo Piskajny WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 OSTRÃ DZKI 02815 Protection zone: Municipality of MiÃ akowo: GÃ odÃ ³wko PaweÃ ki Biernatki Rycerzewo Polkajny Stolno Klugajny MAZOWIECKIE VOIVODSHIP 01400 PÃ OCKI 01419 Surveillance zone: Municipality of BrudzeÃ  DuÃ ¼y: BÃ dkowo BÃ dkowo Jeziorne BÃ dkowo KoÃ cielne BÃ dkowo Podlasie BÃ dkowo Rochny Biskupice BrudzeÃ  DuÃ ¼y BrudzeÃ  MaÃ y Cegielnia Cierszewo Izabelin Janoszyce Karwosieki Cholewice KÃ obukowo KrzyÃ ¼anowo Lasotki Murzynowo Noskowice ParzeÃ  ParzeÃ  JanÃ ³wek Patrze Radotki Robertowo SikÃ ³rz Sobowo SuchodÃ ³Ã  Turza MaÃ a Turza Wielka Wincentowo Winnica ZdziÃbÃ ³rz Ã »erniki Municipality of Stara BiaÃ a: Brwilno GÃ ³rne Kobierniki Kowalewko Ludwikowo MaÃ kowo Maszewo DuÃ ¼e Srebrna Ulaszewo Wyszyna Municipality of Nowy DuninÃ ³w: Brwilno Dolne Brzezinna GÃ ³ra DuninÃ ³w DuÃ ¼y Grodziska JeÃ ¼owo Kamion Kobyla GÃ ³ra Ã rodoÃ  Stary DuninÃ ³w Studzianka Wola BrwileÃ ska MAZOWIECKIE VOIVODSHIP 01400 SIERPECKI 01427 Surveillance zone: Municipality of Mochowo: BÃdorzyn Grodnia Ã ukoszyn Ã ukoszyno Biki Municipality of RoÃ ciszewo: Lipniki OstrÃ ³w Polik Rzeszotary Nowe Rzeszotary Zawady WrzeÃ nia Municipality of Zawidz: Jaworowo Kolonia Jaworowo KÃ Ã ³dÃ º Jaworowo Lipa Jaworowo PrÃ ³chniatka 31.1.2008 MAZOWIECKIE VOIVODSHIP 01400 Ã »UROMIÃ SKI 01437 Surveillance zone: Municipality of BieÃ ¼uÃ : Adamowo Bielawy GoÃ uskie DÃ brÃ ³wki GoÃ uszyn Mak MaÃ ocin PeÃ ki Pozga SÃ awÃcin StanisÃ awowo Stawiszyn Ã aziska Stawiszyn Zwalewo Trzaski Wilewo WÃ adysÃ awowo Municipality of Ã »uromin: BÃdzymin Chamsk DÃbsk Franciszkowo Kruszewo MÃ udzyno Olszew Poniatowo Ã »uromin Municipality of Lutocin: Chromakowo ElÃ ¼biecin Felcyn Jonne Lutocin Mojnowo Nowy Przeradz ObrÃb Parlin Przeradz MaÃ y Przeradz Wielki Seroki SwojÃcin Zimolza Municipality of SiemiÃ tkowo: Antoniewo Dzieczewo Nowa WieÃ  Nowopole Siciarz SokoÃ owy KÃ t MAZOWIECKIE VOIVODSHIP 01400 MÃ AWSKI 01413 Surveillance zone: Municipality of RadzanÃ ³w: Zgliczyn Glinki Zgliczyn KoÃ cielny Zgliczyn Witowy KUJAWSKO-POMORSKIE VOIVODSHIP 00400 WÃ OCÃ AWSKI 00418 Surveillance zone: Municipality of WÃ ocÃ awek: DÃ b MaÃ y DÃ b Polski DÃ b Wielki Dobiegniewo Jazy 21.1.2008 KUJAWSKO-POMORSKIE VOIVODSHIP 00400 LIPNOWSKI 00408 Surveillance zone: Municipality of DobrzyÃ  nad WisÃ Ã : Chalin Chudzewo DobrzyÃ  Nad WisÃ Ã Kamienica Ã agiewniki Lenie Wielkie MichaÃ kowo MokÃ ³wko Mokowo PÃ omiany Ruszkowo Wierznica Wierzniczka Municipality of TÃ uchowo: Trzcianka WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 ELBLÃ SKI 02804 Surveillance zone: Municipality of Godkowo: Burdajny Dobry Godkowo GwiÃ ºdziny Klekotki Kwitajny Wielkie Lesiska Nawty Osiek Plajny PodÃ gi Skowrony SwÃdkowo Szymbory ZÃ browiec Zimnochy WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 LIDZBARSKI 02809 Surveillance zone: Municipality of Orneta: Augustyny BaÃ ¼yny BiaÃ y DwÃ ³r BogatyÃ skie ChwalÃcin DÃ brÃ ³wka DrwÃczno Gieduty Karbowo KarbÃ ³wka Karkajny Klusajny KrzykaÃ y LejÃ awki MaÃ e LejÃ awki Wielkie Orneta Osetnik Ostry KamieÃ  Wojciechowo Municipality of Lubomino: BiaÃ a Wola EÃ dyty MaÃ e EÃ dyty Wielkie Lubomino Piotrowo Ã wiÃkity Wapnik WÃ ³jtowo ZajÃ czki WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 OSTRÃ DZKI 02815 Surveillance zone: Municipality of MiÃ akowo: Bieniasze Gilginie Gudniki Henrykowo KsiÃ Ã ¼nic Miejski DwÃ ³r MiÃ akowo MysÃ aki NiegÃ adki Naryjski MÃ yn Nowe MieczysÃ awy Pityny RoÃ ¼nowo Raciszewo Wojciechy Stare Bolity Nowe Bolity Trokajny WarkaÃ ki WarkaÃ y Warny WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 BRANIEWSKI 02802 Surveillance zone: Municipality of WilczÃta: Bardyny GÃ adysze JankÃ ³wko Kolonia WilczÃta SpÃdy Tatarki Municipality of PÃ oskinia: Stygajny PART B Area B as established in accordance with Article 4(2): ISO country code Member State Area B Date until applicable Article 4(4)(b)(iii) Code (if available) Name DE GERMANY The communes of: Landkreis Oberhavel: FÃ ¼rstenberg/Havel, Gransee, GroÃ woltersdorf, SchÃ ¶nermark, Sonnenberg, Stechlin, Zehdenick Landkreis Ostprignitz-Ruppin: Lindow (Mark), Rheinsberg Landkreis Uckermark: Lychen, Templin Landkreis Mecklenburg-Strelitz: Godendorf, Priepert, Wesenberg, Wokuhl-Dabenow, Wustrow 15.1.2008 The communes of: Kreisfreie Stadt Brandenburg an der Havel Landkreis Havelland: Milower Land, Premnitz Landkreis Potsdam-Mittelmark: Beetzsee, Bensdorf, Havelsee, Rosenau, Wenzlow, Wusterwitz, Ziesar Landkreis Jerichower Land: Brettin, Demsin, Genthin, Kade, Karow, Klitsche, MÃ ¼tzel, Paplitz, Parchen, RoÃ dorf, Schlagenthin, Wulkow, Zabakuck 21.1.2008 The communes of: im Landkreis Ostprignitz-Ruppin: Heiligengrabe, Kyritz, Wittstock/Dosse, Wusterhausen/Dosse im Landkreis Prignitz: GroÃ  Pankow, Gumtow, Pritzwalk 25.1.2008 PL POLAND MAZOWIECKIE VOIVODSHIP 01400 PÃ OCKI 01419 Areas others than listed in Area A 21.1.2008 MAZOWIECKIE VOIVODSHIP 01400 PÃ OCK 01462 MAZOWIECKIE VOIVODSHIP 01400 PLOÃ SKI 01420 MAZOWIECKIE VOIVODSHIP 01400 CIECHANOWSKI 01402 MAZOWIECKIE VOIVODSHIP 01400 MÃ AWSKI 01413 Areas others than listed in Area A 31.1.2008 MAZOWIECKIE VOIVODSHIP 01400 GOSTYNIÃ SKI 01404 21.1.2008 MAZOWIECKIE VOIVODSHIP 01400 SIERPECKI 01427 Areas others than listed in Area A 31.1.2008 MAZOWIECKIE VOIVODSHIP 01400 Ã »UROMIÃ SKI 01437 Areas others than listed in Area A KUJAWSKO-POMORSKIE VOIVODSHIP 00400 WÃ OCÃ AWSKI 00418 21.1.2008 KUJAWSKO-POMORSKIE VOIVODSHIP 00400 LIPNOWSKI 00408 KUJAWSKO-POMORSKIE VOIVODSHIP 00400 WÃ OCÃ AWEK 00464 KUJAWSKO-POMORSKIE VOIVODSHIP 00400 BRODNICKI 00402 Municipality of: GÃ ³rzno Ã wiedziebnia KUJAWSKO-POMORSKIE VOIVODSHIP 00400 RYPIÃ SKI 00412 Municipalities of: Rogowo Rypin Skrwilno WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 DZIAÃ DOWSKI 02803 Municipalities of: DziaÃ dowo DziaÃ dowo city IÃ owo-Osada Lidzbark PÃ oÃ nica WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 ELBLÃ SKI 02804 Municipalities of: Godkowo (areas other than listed in Area A) MÃ ynary PasÃ Ãk WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 BRANIEWSKI 02802 Municipalities of: PieniÃÃ ¼no PÃ oskinia (areas other than listed in Area A) WilczÃta (areas other than listed in Area A) WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 LIDZBARSKI 02809 Municipalities of: Lidzbark WarmiÃ ski Lubomino (areas other than listed in Area A) Orneta (areas other than listed in Area A) WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 OLSZTYÃ SKI 02814 Municipalities of: Barczewo Dobre Miasto Dywity GierzwaÃ t Jonkowo Olsztynek Purda Stawiguda Ã wiÃ tki WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 OLSZTYN 02862 WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 OSTRÃ DZKI 02815 Municipalities of: DÃ brÃ ³wno GietrzwaÃ d MaÃ dyty MiÃ akowo (areas other than listed in Area A) MorÃ g WARMIÃ SKO-MAZURSKIE VOIVODSHIP 02800 NIDZICKI 02811